[Cite as State v. Kanner, 2011-Ohio-6198.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                       C.A. No.       10CA0131-M

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
MARK M. KANNER                                      COURT OF COMMON PLEAS
                                                    COUNTY OF MEDINA, OHIO
        Appellant                                   CASE No.   10-CR-0207

                                 DECISION AND JOURNAL ENTRY

Dated: December 5, 2011



        CARR, Presiding Judge.

        {¶1}     Appellant, Mark Kanner, appeals his conviction in the Medina County Court of

Common Pleas. This Court affirms.

                                               I.

        {¶2}     On May 19, 2010, Kanner was indicted on one count of trafficking in a

counterfeit controlled substance in violation of R.C. 2925.37, a felony of the fifth degree; and

one count of trafficking in cocaine in violation of R.C. 2925.03(A)(1)(C)(4)(a), a felony of the

fifth degree. He pleaded not guilty to the charges at arraignment. The matter proceeded to trial.

At the conclusion of trial, the jury found Kanner not guilty of trafficking in a counterfeit

controlled substance and guilty of trafficking in cocaine. The trial court sentenced Kanner

accordingly. Kanner filed a timely appeal, raising one assignment of error for review.
                                                2


                                               II.

                                 ASSIGNMENT OF ERROR

       “THERE WAS INSUFFICIENT EVIDENCE TO SUPPORT THE JURY’S
       VERDICT[] OF ‘GUILTY’ AS TO THE CHARGED TRAFFICKING IN
       DRUGS (COCAINE) COUNT OF THE INDICTMENT, AND DEFENDANT-
       APPELLANT’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.”

       {¶3}    Kanner argues that his conviction was not supported by sufficient evidence and

was against the manifest weight of the evidence. This Court disagrees.

       {¶4}    A review of the sufficiency of the State’s evidence and the manifest weight of the

evidence adduced at trial are separate and legally distinct determinations. State v. Gulley (Mar.

15, 2000), 9th Dist. No. 19600. “While the test for sufficiency requires a determination of

whether the state has met its burden of production at trial, a manifest weight challenge questions

whether the state has met its burden of persuasion.” Id., citing State v. Thompkins (1997), 78
Ohio St. 3d 380, 390 (Cook J., concurring). When reviewing the sufficiency of the evidence, this

Court must review the evidence in a light most favorable to the prosecution to determine whether

the evidence before the trial court was sufficient to sustain a conviction. State v. Jenks (1991),

61 Ohio St. 3d 259, 279.

       “An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.” Id. at paragraph two of the syllabus.

       {¶5}    A determination of whether a conviction is against the manifest weight of the

evidence, however, does not permit this Court to view the evidence in the light most favorable to
                                                 3


the State to determine whether the State has met its burden of persuasion. State v. Love, 9th Dist.

No. 21654, 2004-Ohio-1422, at ¶11. Rather,

       “an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.” State v. Otten (1986), 33 Ohio App. 3d 339,
       340.

       “Weight of the evidence concerns the tendency of a greater amount of credible
       evidence to support one side of the issue more than the other. Thompkins, 78
Ohio St. 3d at 387. Further when reversing a conviction on the basis that it was
       against the manifest weight of the evidence, an appellate court sits as a ‘thirteenth
       juror,’ and disagrees with the factfinder’s resolution of the conflicting testimony.
       Id.” State v. Tucker, 9th Dist. No. 06CA0035-M, 2006-Ohio-6914, at ¶5.

This discretionary power should be exercised only in exceptional cases where the evidence

presented weighs heavily in favor of the defendant and against conviction. Thompkins, 78 Ohio

St.3d at 387.

       {¶6}     Kanner was charged with trafficking in cocaine in violation of R.C.

2925.03(A)(1)(C)(4)(a), which states, in relevant part: “No person shall knowingly *** [s]ell or

offer to sell [cocaine].” R.C. 2901.22(B) states: “A person acts knowingly, regardless of his

purpose, when he is aware that his conduct will probably cause a certain result or will probably

be of a certain nature. A person has knowledge of circumstances when he is aware that such

circumstances probably exist.”

Sufficiency of the evidence

       {¶7}     At trial, Agent Donald Hahn of the Medway Drug Enforcement Agency

(“Medway”), a covert organization, testified that the agency uses confidential informants to buy

drugs from suspected drug traffickers.      Agent Hahn explained that confidential informants

generally have criminal histories which facilitate their covert activities within the criminal
                                                  4


culture. He testified that confidential informants are compensated either financially or by being

allowed to “work[] off” pending criminal charges. Agent Hahn further testified as to the rules

and procedures relevant to the use of confidential informants as follows. Confidential informants

are prohibited from using drugs, carrying weapons, coercing others to sell drugs, and breaking

any other laws. They must maintain contact with their controlling agents during undercover

operations. Confidential informants are searched immediately prior to and after a covert drug

purchase to ensure that the informants have no weapons, or additional money or drugs. They are

also equipped with an audio wire for safety and to allow the controlling agents to monitor and

record the transactions. Agent Hahn testified that it is not unusual for participants involved in

illicit drug transactions not to speak or to speak in code.

       {¶8}    Agent Hahn testified that Medway employed Aaron Sudyk as a confidential

informant for purposes of Kanner’s case. He testified that all proper procedures were followed

when Sudyk engaged in an undercover drug transaction with Kanner on January 7, 2010. The

substance that Sudyk purchased from Kanner tested positive for cocaine during a field test.

       {¶9}    Aaron Sudyk testified that he was employed as a confidential informant for

Medway when he told his controlling agent that he thought he could buy drugs from Kanner.

Sudyk described Kanner as a “bar friend, acquaintance” for approximately one year. Sudyk

testified that, on January 7, 2010, he arranged to meet Kanner to buy drugs. After being

searched and wired for sound, Sudyk waited for Kanner at a Circle K store. Video surveillance

captured Sudyk and Kanner separately entering the store. Sudyk’s audio wire captured the two

men greeting one another and agreeing to meet in the back of the store by the beer coolers.

Sudyk testified that he gave Kanner $100 and that Kanner gave him a small plastic bag of
                                                  5


cocaine. He testified that he turned the drugs over to his controlling agent, Agent McCann,

immediately upon leaving the store and entering her vehicle.

       {¶10} Sudyk acknowledged that he never specifically mentioned drugs during his

conversations with Kanner before and during the transaction. He further admitted that he has

prior felony convictions for which he served two prison terms. He admitted that he works as a

confidential informant because his criminal history makes it difficult for him to find alternate

employment. Sudyk testified, however, that he looks at the situation as a way to turn his

negative history into a positive, legal career.

       {¶11} Medway Agent James Ascherel testified that he is in charge of technical

surveillance. He testified that he recorded Kanner as he arrived to meet Sudyk at the Circle K on

January 7, 2010. Agent Ascherel testified that he found Kanner’s actions unusual. He testified

that Kanner parked in the lot of a KFC restaurant, but not near the door. He testified that Kanner

then walked across the street to the Circle K, entered, and left the store shortly thereafter. Agent

Ascherel testified that Kanner never entered KFC, but drove away immediately after leaving the

Circle K. The agent found Kanner’s actions particularly odd given that it was very cold and

snowing at the time.

       {¶12} Medway Agent Therese McCann testified that she was Sudyk’s controlling agent

when he worked as a confidential informant for the agency. She testified that she was with

Sudyk when he made a controlled phone call to Kanner to arrange to purchase drugs on January

7, 2010. She testified that Sudyk was searched, wired, and given $100 of “controlled buy

money,” i.e., bills which had been photocopied for identification. She dropped Sudyk off at the

front door to the Circle K and watched him enter. She testified that she saw Kanner enter the

Circle K after leaving a vehicle registered to Wanda Kanner, who the agent assumed was
                                                 6


Kanner’s mother. Agent McCann testified that Sudyk exited the Circle K approximately one

minute later, entered her vehicle, and turned a packet of cocaine over to her. She testified that

she and Sudyk drove to their designated secure location where Agent Hahn field tested the

substance which tested positive for cocaine. Agent McCann testified that she then placed the

drugs in an evidence envelope for future laboratory testing.

          {¶13} Agent McCann testified that there is no standard operating procedure for counting

out money during an undercover drug purchase. She testified, however, that Medway prefers

that its confidential informants merely say, “Here’s the money[,]” “Thanks[,]” or “Good looking

out” to indicate that the sale has been completed. She testified that Kanner was never “busted”

immediately after the sale, so there is no record of his having any controlled money on his

person.

          {¶14} Keith Taggart, a chemist with the Bureau of Criminal Identification and

Investigation (“BCI”), testified that he tested the substance received by the confidential

informant on January 7, 2010. It weighed .85 grams. Mr. Taggart testified that both a color test

and gas chromatograph mass spectrometer test verified that the substance was cocaine. He

testified that the tests utilized are readily accepted within the field and that the results are

accurate within a reasonable degree of scientific certainty.

          {¶15} Reviewing the evidence in a light most favorable to the State, this Court

concludes that any rational trier of fact could have found that the essential elements of the charge

of trafficking in cocaine were proved beyond a reasonable doubt. See Jenks at paragraph two of

the syllabus. The State presented evidence that Medway utilized the services of a confidential

informant pursuant to proper procedures and safeguards to facilitate a controlled drug buy on

January 7, 2010. The evidence demonstrates that Sudyk arranged a meeting with Kanner, that
                                                7


the two met very briefly, and that Sudyk returned to his controlling agent with a substance that

tested positive for cocaine. Accordingly, there was sufficient evidence to establish that Kanner

knowingly sold cocaine to the confidential informant.

Manifest weight of the evidence

       {¶16} Kanner testified in his own defense. He admitted spending time with Sudyk at

bars, giving him rides, visiting his home, and lending him some money to pay a bar tab on one

occasion. He denied selling drugs to Sudyk.

       {¶17} Kanner testified that Sudyk asked to meet him on December 29, 2009, to give him

some money for gas in exchange for the many rides he had received. Kanner believed that

Sudyk owed him $15. The two met briefly at a bar where Sudyk gave him $35 and left quickly.

Kanner testified that he was confused by the extra money, so he called Sudyk the next day.

Kanner testified that Sudyk told him he had gotten a good job and not to worry about it.

       {¶18} Kanner testified that Sudyk contacted him again on January 7, 2010, requesting to

meet so Sudyk could repay him for lending Sudyk money for a bar tab. Kanner testified that he

planned to get something to eat at KFC and suggested that the two meet there, but Sudyk insisted

on meeting at Circle K. Kanner admitted parking in the KFC lot and walking to the Circle K.

He testified that he greeted Sudyk inside and then walked to the beer cooler where Sudyk

directed him to meet with him. Kanner testified that Sudyk gave him the $20 he owed, plus an

additional $55, and left quickly. Kanner testified that he bought some beer and returned to his

car but that he was too “shocked” and “distraught” to buy food at KFC as he originally planned.

Kanner testified that he tried to call Sudyk to ask about the additional money, but Sudyk did not

answer his call. Kanner testified that he then drove to Sudyk’s home and left the additional
                                                 8


money under an empty forty-ounce beer bottle near the trash for Sudyk. He again denied selling

any drugs to Sudyk.

       {¶19} This Court will not overturn the trial court’s verdict on a manifest weight of the

evidence challenge only because the trier of fact chose to believe certain witness’ testimony over

the testimony of others. State v. Crowe, 9th Dist. No. 04CA0098-M, 2005-Ohio-4082, at ¶22.

       {¶20} A review of the record indicates that this is not the exceptional case, where the

evidence weighs heavily in favor of Kanner. A thorough review of the record compels this Court

to find no indication that the trial court lost its way and committed a manifest miscarriage of

justice in convicting Kanner of trafficking in cocaine.

       {¶21} The weight of the evidence supports the conclusion that Kanner knowingly sold

cocaine to the confidential informant. Kanner admitted receiving a large sum of money from

Sudyk, although he denied selling any drugs to Sudyk. The evidence demonstrates that Kanner

agreed to meet with Sudyk, that Sudyk had money but no drugs on his person before the two

met, that the two met for approximately a minute, and that Sudyk was immediately searched by a

Medway agent after the meeting. The evidence demonstrates that Sudyk no longer had any

money but had a small packet of cocaine after his brief meeting with Kanner. Accordingly, his

conviction for trafficking in cocaine is not against the manifest weight of the evidence. Kanner’s

sole assignment of error is overruled.

                                                III.

       {¶22} Kanner’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.
                                                 9




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



WHITMORE, J.
DICKINSON, J.
CONCUR


APPEARANCES:

JOSEPH F. SALZGEBER, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.